Citation Nr: 1316573	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  10-38 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer, a transcript of which has been associated with his claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a November 2012 VA Form 9 that was received by the RO in November 2012 but not forwarded to the Board until May 2013, the Veteran requested a Travel Board hearing.  Hence, the RO must schedule the appellant for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing in accordance with applicable procedures.  The Veteran and his counsel should be notified of the date, time and place of such a hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



